DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 18 November 2021 is acknowledged.
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
fin distribution unit in claims 1-2, and 4
fin transfer unit in claims 1-3, and 5-8
fin discharge unit in claims 1, 3 and 6-7
driving means in claims 1, 5-6, and 8
redirection apparatus in claim 4
guide part in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s disclosure as originally filed describes a fin distribution unit to be a fin introduction line; a first fin distribution line and a second fin distribution line through which the fins are discharged; and a redirection apparatus (para [0057]).  Applicant’s disclosure as originally filed describes a fin transfer unit to be a first fin tray and a second fin tray (para [0018]).  Applicant’s disclosure as originally filed describes a fin discharge unit to be a pusher and a pusher driving means (para [0059]).  Applicant’s disclosure as originally filed describes a driving means to be a driving motor, ball screw, bearing, and coupling.  Applicant’s disclosure as originally filed describes a redirection apparatus to be a branch portion having a branch passage (para [0057]).  Applicant’s disclosure as originally filed describes a guide part to be a guide tray (para [0021]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim limitation “fin distribution unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s disclosure as (para [0057]).  Invoking 35 U.S.C 112(f) requires applicant clearly describe the corresponding structure for performing the entire claimed function and clearly link the structure material, or acts to the function.  None of the claim terms “fin introduction line” or “first fin distribution line” or “second fin distribution line” or “redirection apparatus” recited in applicant’s disclosure as originally filed (para [0057]), describe a structure, material or act for performing the claimed function of distributing fins as required of applicant’s claimed invention.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 4:
Claim limitation “redirection apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s disclosure as originally filed describes a redirection apparatus to be a branch portion having a branch passage (para [0057]).  Invoking 35 U.S.C 112(f) requires applicant clearly describe the corresponding structure for performing the entire claimed function and clearly link the structure material, or acts to the function.  None of the claim terms “branch portion” or “branch passage” recited in applicant’s disclosure as originally filed (para [0057]), describe a structure, material or act for performing the claimed function of selectively connecting any one of the first fin distribution line and the second fin distribution line to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki et al. (JP 4,830,626 B2) as provided by (JP 4,830,626 B2) machine translation as an English language equivalent.

Claim 1:
Ezaki discloses a fin aligning device (para [0004]) comprising:
a fin distribution unit (130) distributing fins introduced from one side and supplying the fins to the other side (figs. 1-4, para [0028] see also annotated reproduction of fig. 4, below);
a fin transfer unit (110, 120) connected to the other side of the fin distribution unit (100) and including two or more fin trays (110, 120) in which the fins distributed through the fin distribution unit (100) are stored, and a driving means (115, 116) connected to the fin trays, respectively, to selectively transfer the fin trays to a predetermined position (figs. 1-4, para [0023]);
a fin discharge unit (140) discharging the fins stored in the fin trays of the fin transfer unit (110, 120) to the predetermined position (fig. 5, para [0020]).

    PNG
    media_image1.png
    657
    1074
    media_image1.png
    Greyscale

Claim 2:
Ezaki discloses the heat exchanger automatic assembly apparatus of claim 1, wherein the fin distribution unit (130) continuously supplies the fins to the fin transfer unit (figs. 1-6, para [0037]). Applicant’s claimed invention, as recited by claim 2, is drawn to an apparatus claim comprising structural limitations that establish the metes and bounds of what the apparatus is and non-structural, functional limitations that describe what the device does.  The structural limitations that define the metes and bounds of applicant’s claimed invention comprises a fin distribution unit, a fin transfer unit and a fin discharge unit.  As recited above, Ezaki anticipates applicant’s claimed invention comprising a fin distribution unit, a fin transfer unit and a fin discharge unit (MPEP § 2114 II Apparatus and Article Claims – Functional Language MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Claim 3:
The heat exchanger automatic assembly apparatus of claim 1, wherein the fins of a plurality of columns stored in the fin trays of the fin transfer unit are discharged to the predetermined position at one time by the fin discharge unit (fig. 5, para [0040]). Applicant’s claimed invention, as recited by claim 3, is drawn to an apparatus claim comprising structural limitations that establish the metes and bounds of what the apparatus is and non-structural, functional limitations that describe what the device does.  The structural limitations that define the metes and bounds of applicant’s claimed invention comprises a fin distribution unit, a fin transfer unit and a fin discharge unit.  As recited above, Ezaki anticipates applicant’s claimed invention comprising a fin distribution unit, a fin transfer unit and a fin discharge unit (MPEP § 2114 II Apparatus and Article Claims – Functional Language MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Claim 4:
Ezaki discloses the heat exchanger automatic assembly apparatus of claim 1, wherein the fin distribution unit (130) includes a fin introduction line to which the fins are introduced (figs. 1-4, para [0028] see also annotated reproduction of fig. 4, above);
a first fin distribution line (133) and a second fin distribution line (134) through which the fins are discharged (figs 3 and 4, para [0028]);
a redirection apparatus (130A) having one side connected to the fin introduction line and the other side connected to the first fin distribution line (133) (fig. 4, para [0036]) and the second fin distribution line (134), and selectively connecting any one of the first fin distribution line (133) and the second fin distribution line (134) to the fin introduction line (fig. 4, para [0036] and [0037] describes using an air cylinder to selectively connect to the first distribution line or the second distribution line).

Claim 5:
Ezaki discloses the heat exchanger automatic assembly apparatus of claim 1, wherein the fin transfer unit (110, 120) includes a first fin tray (110) and a second fin tray (120) disposed to be adjacent to a discharge point of the first fin distribution line and a discharge point of the second fin distribution line, respectively (figs 2, 3, 4 para [0028] and see annotated reproduction of figs. 2 and 4, below), and disposed to be spaced apart from each other (para [0045] arranged without any interference with each other); and a first tray driving means (116) and a second tray driving means (126) connected to the first fin tray (110) and the second fin tray (120), respectively, to move the first fin tray (110) and the second fin tray (120) to a position between the first fin tray and the second fin tray facing each other and return the first fin tray and the second fin tray to original positions (fig. 1, para [0021] and [0023]).

    PNG
    media_image2.png
    677
    704
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 6:
Ezaki discloses the heat exchanger automatic assembly apparatus of claim 1; and Ezaki fails to disclose or fairly suggest a fin discharge unit including a pusher disposed on a line intersecting a line connecting a first fin tray and a second fin tray of the fin transfer unit and pushing the fins; and a pusher driving means connected to the pusher to move the pusher in a direction intersecting the line connecting the first fin tray and the second fin tray and return the pusher to an original position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tochigi, Kenji et al. discloses a heat exchanger assembly device including an insertion device (15) comprising a piston, cylinder and pushing portion (para [0012], figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726